676 F.3d 1158 (2012)
Constantino CARRERA, Petitioner-Appellant,
v.
Robert L. AYERS, Jr., Warden of the California State Prison at San Quentin, Respondent-Appellee.
No. 08-99007.
United States Court of Appeals, Ninth Circuit.
April 12, 2012.
Stephen B. Bedrick, Esquire, Law Office of Stephen B. Bedrick, Oakland, CA, for Petitioner-Appellant.
Clifford Edward Zall, AGCA-Office of the California Attorney General, Sacramento, CA, for Respondent-Appellee.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.